Title: To John Adams from William Tudor, Jr., 20 March 1823
From: Tudor, William, Jr.
To: Adams, John


				
					Dear & Venerable President.
					Gardiner March 20th. 1823
				
				In looking over a number of Delaplaine’s Repository, which was lent to me by Mr. Vaughan, for the purpose of reading a life of Dr Franklin written by Walsh, I was also attracted by an account of Samuel Adams which I had never seen. It contains some interesting anecdotes but there is one that strikes me as being somewhat exaggerated, and as the peice of history is a very interesting one I turn to you with confidence to request some elucidation. The passage I refer to is on the 8th & 9th pages & I do not copy it because I presume you may own the work.It is upon the subject of appointing the delegates to the first Congress, and it would appear from the work to which I refer, that when the general Court were removed to Salem that no steps for the purpose had been taken or even thought of—that disatisfied with the character of the Committee who were appointed to consider the affairs of the Province Samuel Adams employed James Warren to keep them in play while he obtained a caucus,—that the result was tho’ it is rather obscurely stated, that he as Chairman of the Committee brot forward resolutions appointing delegates to meet in a General Congress—and that whilst these measures were under consideration, the Governor having been informed what was going on by one of the members who had evaded sent the Secretary to dissolve them, who as is well known read his proclamation on the stairs &c &cThis account seems to me involved in some confusion thro the Judges wish of the writer to give Mr Adams the exclusive merit of originating exclusively the great measure of the first Congress, which it is manifest no man could have attempted in his senses without some previous consultation.But this is a peice of secret history which I have nowhere seen explained, and yet it is replete with interest, and ought to be circumstantially recorded. Will you Sir, then allow me to ask you, whether the idea of a general Congress had not been thought of before the General Court removed to Salem? Whether private correspondence had not been held with some persons in other provinces to secure a cooperation? What were the grounds of support that Massachusetts had reason to calculate upon from the patriots in other colonies; and who were the persons who concurred in bringing forward this measure and what were the circumstances attending it?I should be extremely gratified to possess your authority for a relation of the cheif points in the preparation of this great measure, from the adoption of which the British authority in this country fell into ruins.We received last evening a letter from you to Mr Gardiner, on the subject of the Gardiner Lyceum—he is expected home this evening—I intend to return to town about the middle of next month, and shall as soon as possible afterwards pay my respects to you—With high & affectionate / respect I am Yr hble sert
				
					W. Tudor.
				
				
			